     Case 3:20-cv-01042-MMA-MSB Document 21 Filed 12/16/20 PageID.400 Page 1 of 3

1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    DONALD R. LEWIS                                   Case No.: 20cv1042-MMA (MSB)
12                                    Petitioner,
                                                        ORDER DENYING REQUEST TO FILE
13    v.                                                SUPPLEMENTAL PLEADINGS
                                                        [ECF NO. 20] AND MOTION TO DISMISS
14    UNKNOWN, et al.,
                                                        [ECF NO. 11] AS MOOT AND REQUIRING
15                                 Respondents.         RESPONSE TO FIRST AMENDED
                                                        PETITION
16
17
18          Petitioner Donald R. Lewis filed his Petition for Writ of Habeas Corpus on June 25,
19    2020. (ECF No. 1.) Respondent filed a Motion to Dismiss on August 25, 2020. (ECF No.
20    11.) Petitioner filed both an Amended Petition for Writ of Habeas Corpus and an
21    Opposition to Respondent’s Motion to Dismiss on November 3, 2020. (ECF No. 17.) The
22    Court issued an Order Requiring Respondent to File a Reply on December 10, 2020. (ECF
23    No. 18.) On December 11, 2020, Petitioner filed a “Request to File Supplemental
24    Pleadings,” specifically requesting to amend his habeas petition. (ECF No. 20.)
25          Because Petitioner did not include a second amended petition with his recent
26    request and has not described the amended petition he would seek to file, the Court
27    construes his Request to File Supplemental Pleadings as a motion to file his Amended
28    Petition for Writ of Habeas Corpus, which the Court already filed at ECF No. 17.
                                                    1
                                                                               20cv1042-MMA (MSB)
     Case 3:20-cv-01042-MMA-MSB Document 21 Filed 12/16/20 PageID.401 Page 2 of 3

1     Petitioner’s request [ECF No. 20] is therefore DENIED as moot, and without prejudice to
2     Petitioner refiling and including a proposed second amended habeas petition if he
3     intended to seek further amendment.
4           To avoid confusion considering Petitioner’s Amended Petition, Respondent’s
5     Motion to Dismiss [ECF No. 11] is also DENIED as moot.
6           Regarding the Amended Petition, it is hereby ORDERED:
7           1.     If Respondent contends the Petition can be decided without the Court’s
8     reaching the merits of Petitioner’s claims (e.g., because Respondent contends Petitioner
9     has failed to exhaust any state remedies as to any ground for relief alleged in the
10    Petition, or that the Petition is barred by the statute of limitations, or that the Petition is
11    subject to dismissal under Rule 9 of the Rules Governing § 2254 Cases, or that all of the
12    claims are procedurally defaulted, or that Petitioner is not in custody), Respondent must
13    file a motion to dismiss pursuant to Rule 4 of the Rules Governing § 2254 Cases no later
14    than January 12, 2021. The motion to dismiss must not address the merits of
15    Petitioner’s claims, but rather must address all grounds upon which Respondent
16    contends dismissal without reaching the merits of Petitioner’s claims is warranted. At
17    the time the motion to dismiss is filed, Respondent must lodge with the Court all
18    records bearing on Respondent’s contention in this regard. A hearing date is not
19    required for the motion to dismiss.
20          4.     If Respondent files a motion to dismiss, Petitioner must file his opposition,
21    if any, to the motion no later than February 12, 2021. At the time the opposition is
22    filed, Petitioner must lodge with the Court any records not lodged by Respondent which
23    Petitioner believes may be relevant to the Court’s determination of the motion.
24          5.     Unless the Court orders otherwise, Respondent must not file a reply to
25    Petitioner’s opposition to a motion to dismiss. If the motion is denied, the Court will
26    afford Respondent adequate time to respond to Petitioner’s claims on the merits.
27          6.     If Respondent does not contend that the Petition can be decided without
28    the Court reaching the merits of Petitioner’s claims, Respondent must file and serve an
                                                     2
                                                                                   20cv1042-MMA (MSB)
     Case 3:20-cv-01042-MMA-MSB Document 21 Filed 12/16/20 PageID.402 Page 3 of 3

1     answer to the Petition, and a memorandum of points and authorities in support of such
2     answer, pursuant to Rule 5 of the Rules Governing § 2254 Cases no later than
3     January 12, 2021. At the time the answer is filed, Respondent must lodge with the
4     Court all records bearing on the merits of Petitioner’s claims. The lodgments must be
5     accompanied by a notice of lodgment which must be captioned “Notice of Lodgment in
6     28 U.S.C. § 2254 Habeas Corpus Case — To Be Sent to Clerk’s Office.” Respondent must
7     not combine separate pleadings, orders or other items into a combined lodgment entry.
8     Each item must be numbered separately and sequentially.
9           7.     Petitioner may file a traverse to matters raised in the answer no later than
10    February 12, 2021. Any traverse by Petitioner (a) must state whether Petitioner admits
11    or denies each allegation of fact contained in the answer; (b) must be limited to facts or
12    arguments responsive to matters raised in the answer; and (c) must not raise new
13    grounds for relief that were not asserted in the Petition. Grounds for relief withheld
14    until the traverse will not be considered. No traverse can exceed ten (10) pages in
15    length absent advance leave of Court for good cause shown.
16          8.     A request by a party for an extension of time within which to file any of the
17    pleadings required by this Order must be made at least seven (7) days in advance of the
18    due date of the pleading, and the Court will grant such a request only upon a showing of
19    good cause. Any such request must be accompanied by a declaration under penalty of
20    perjury explaining why an extension of time is necessary.
21          9.     Unless otherwise ordered by the Court, this case will be deemed submitted
22    on the day following the date Petitioner’s opposition to a motion to dismiss and/or his
23    traverse is due.
24          IT IS SO ORDERED.
25    Dated: December 16, 2020
26
27
28
                                                   3
                                                                                20cv1042-MMA (MSB)
